          Case 2:20-cv-00182-JCM-BNW Document 6 Filed 02/21/20 Page 1 of 3




1    AARON D. FORD
     Nevada Attorney General
2    CHARITY F. FELTS
     Senior Deputy Attorney General
3    Nevada Bar No. 10581
     GERALD L. TAN
4    Deputy Attorney General
     Nevada Bar No. 13596
5    State of Nevada
     Office of the Attorney General
6    5420 Kietzke Lane, Suite 202
     Reno, NV 89511
7    (775) 687-2121 (phone)
     (775) 688-1822 (fax)
8    Email: cfelts@ag.nv.gov
             gtan@ag.nv.gov
9    Attorneys for Defendants, State of Nevada-
     Division of Public and Behavioral Health,
10   Joanne Malay, Jackie Arellano
11                          UNITED STATES DISTRICT COURT
12                                  DISTRICT OF NEVADA
13   DOCTOR AARON BOMER, an individual,
14            Plaintiff,                          Case No. 2:20-cv-00182-JCM-BNW
15   v.
16   STATE OF NEVADA-DIVISION OF                    STIPULATION, REQUEST, AND
     PUBLIC AND BEHAVIORAL HEALTH                   ORDER EXTENDING TIME TO
17   (SOUTHERN NEVADA ADULT MENTAL                ANSWER OR OTHERWISE RESPOND
     HEALTH SERVICES, a division of the State      TO PLAINTIFF’S FIRST AMENDED
18   of Nevada; JOANNE MALAY, an                            COMPLAINT
     individual, JACKIE ARELLANO, an
19   individual. JENNIFER SEXTON, and                       (FIRST REQUEST)
     individual,
20
21            Defendants.

22
23           Defendants, STATE OF NEVADA-DIVISION OF PUBLIC and BEHAVIORAL
24   HEALTH (SOUTHERN NEVADA ADULT MENTAL HEALTH SERVICES), and JOANNE

25   MALAY, and JACKIE ARELLANO, by and through their attorneys, AARON D. FORD,

26   Attorney General for the State of Nevada, CHARITY F. FELTS, Deputy Attorney General, and

27   GERALD L. TAN, Deputy Attorney General, pursuant to LR IA 6-1, LR IA 6-2, hereby submit

28   their Stipulation, Request, and Order Extending Time to Answer or Otherwise Respond to

                                                  1
        Case 2:20-cv-00182-JCM-BNW Document 6 Filed 02/21/20 Page 2 of 3




1    Plaintiff’s First Amended Complaint. This is the first request for an extension of time to file an
2    answer or otherwise respond to Plaintiff’s First Amended Complaint.
3           Plaintiff Doctor Aaron Bomer filed a Complaint (ECF No. 1) on January 24, 2020.
4    Plaintiff filed a First Amended Complaint (ECF No. 3) on January 29, 2020.             Plaintiff’s
5    complaint includes multiple defendants, including individual defendants. These Defendants
6    have been served on various and different dates, with the deadline for Defendant Jackie
7    Arellano to answer or otherwise respond to the First Amended Complaint being February 27,
8    2020, and other responsive deadlines being March 5, 2020, and March 6, 2020. This Stipulation
9    and Order is being filed prior to the initial February 27, 2020, deadline.
10          The parties desire to set one date on which an answer or other responsive pleading from
11   these Defendants is due. Additionally, this extension is requested by Defendants’ counsel to
12   allow sufficient time to confer with the clients regarding the allegations set forth in the First
13   Amended Complaint and to properly prepare an answer or other responsive pleading. Plaintiff,
14   at this initial stage of the case, will not be prejudiced by the extension of time.
15          Upon agreement by and between the parties, through their respective counsel, the
16   undersigned counsel request this Court grant Defendants an extension of time, up to and
17   including March 20, 2020, to file an answer or otherwise respond to Plaintiff’s First Amended
18   Complaint.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                          2
        Case 2:20-cv-00182-JCM-BNW Document 6 Filed 02/21/20 Page 3 of 3




1             By entering into this stipulation, none of the parties waive any rights they have under
2    statute, law, or rule with respect to Plaintiff’s First Amended Complaint.
3             DATED: February 21, 2020
4
     AARON D. FORD                                          MULLINS & TRENCHAK
5    Attorney General

6    By:      /s/ Charity F. Felts                          By:__/s/ Philip P. Trenchak________
7          CHARITY F. FELTS                                    PHILIP J. TRENCHAK, Esq.
           Deputy Attorney General                             Nevada Bar No. 9924
8          Nevada Bar No. 10581                                VICTORIA C. MULLINS, Esq.
           GERALD L. TAN                                       Nevada Bar No. 13546
9          Deputy Attorney General                             1614 S. Maryland Parkway
10         Nevada Bar No. 13596                                Las Vegas, Nevada 89104
           Office of the Attorney General                      (702) 778-9444
11         5420 Kietzke Lane, Suite 202                        (775) 778-9449 (fax)
           Reno, NV 89511                                      Email: phil@mullinstrenchak.com
12
           (775) 687-2141 (phone)
13         (775) 688-1822 (fax)                             Attorneys for Plaintiff Doctor Aaron Bomer
           Email: cfelts@ag.nv.gov
14                gtan@ag.nv.gov
15
     Attorneys for Defendants, State of Nevada-
16   Division of Public and Behavioral Health,
     Joanne Malay, Jackie Arellano
17
18
            IT IS SO ORDERED
19                                                ORDER

20          DATED: February 24, 2020              IT IS SO ORDERED.
21
                                                  ____________________________________
22                                                UNITED STATES DISTRICT JUDGE
23          __________________________________________________
                                       Dated:_______________________________
            BRENDA WEKSLER
24
            UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                        3
